id office uilc cca-311123-11 ------------ number release date from -------------------- sent friday date pm to -------------------------- cc --------------- --- subject brief summary of facts for question of deductibility of backup withholding taxes --------- hi ----------- - we have a number of banks that have neglected to backup withhold under sec_3406 of the internal_revenue_code under sec_3406 when a taxpayer makes a reportable_payment eg certain dividend or interest payments but fails to meet the requirements of sec_3406 eg does not provide its tin to the bank receiving the payment then the bank receiving the payment is required to withhold a statutory amount backup withhold from the taxpayer’s payment currently the service has several cases involving financial institutions that are coming clean by voluntarily disclosing to the service that they failed to backup withhold payments of interest dividends and proceeds from the sale of stocks and securities made to individuals corporations partnerships trusts and other entities the financial institutions were required to backup withhold because these payments fell into one of the red flag categories listed in sec_3406 as part of this voluntary disclosure the financial institutions are entering into closing agreements with the service under which they will agree to pay the correct amount of backup withholding liability pursuant to sec_3406 plus interest the banks are precluded by sec_275 from deducting the backup withholding payments however the banks argue that they should be permitted to deduct the interest after coordinating with ------------we --------------conclude that the interest_paid by these financial institutions on their backup withholding liabilities is deductible under sec_163 furthermore the interest is deductible when accrued under sec_446 and sec_461 see irs cca lexi sec_71 issue attached if you have any further questions on this issue please do not hesitate to contact me at - -------------------
